Per Curiam.

Every amendment must be on the case made or refer to the line and page in which it is proposed to be inserted. This, not because it is less an amendment when written on a separate piece of paper, but in order to inform the judge, before whom the cause was tried, where to direct his attention, in case the facts should be disputed, and not reduce him to the necessity of reading over and comparing two cases. [1] The plaintiff can take nothing by his motion.
Motion denied.

 See Eagle v. Abner, 1 J. 0. 332. But see Graham’s Pr., 2d ed. 332.